AFTERMARKET LICENSE AGREEMENT

AFTERMARKET LICENSE AGREEMENT (this "Agreement"), dated as of July 21, 2005,
between Modine Manufacturing Company, a Wisconsin corporation ("Licensor"), and
Modine Aftermarket Holdings, Inc., a North Carolina corporation ("Licensee").

RECITALS

1.    Licensor has contributed and transferred substantially all of its assets
used in the Aftermarket Business to Licensee pursuant to the Contribution
Agreement dated as of January 31, 2005 among Licensor, Licensee and the other
parties thereto (the "Contribution Agreement"). Capitalized terms used in this
Agreement but not defined herein have the meanings given to them in the
Contribution Agreement.

2.    Licensee wishes to license the use of the Trademarks specified in Schedule
A hereto (the "Licensed Marks") to be used in the manufacture and sale of (a)
products of the type currently manufactured and sold by the Aftermarket
Business, as well as products that result from any modification of, or upgrade,
alteration or improvement to, such products (collectively, the "Aftermarket
Business Products"), and (b) products of the type currently manufactured and
sold by Licensee in its aftermarket business, as well as products that result
from any modification of, or upgrade, alteration or improvement to, such
products (collectively with the Aftermarket Business Products, the "Products").

3.    Licensee wishes to license the use of the patents specified in Schedule B
hereto (the "Licensed Patents") to be used in Licensee's conduct of the
Aftermarket Business.

4.    Licensor is willing to grant such licenses, subject to the terms and
conditions contained in this Agreement.

Accordingly, the parties agree as follows:

I. GRANT OF TRADEMARK LICENSE

Subject to the terms and conditions of this Agreement, Licensor grants to
Licensee the nonexclusive right and license to use the Licensed Marks for a
period of five years after the date of this Agreement (the "Marks Term") to
make, have made, use, sell, offer for sale, have sold or offered for sale,
import or otherwise commercialize the Products. Licensee will not alter the
Licensed Marks in any manner. Without Licensor's prior written consent, Licensee
will not use the Licensed Marks in a form or manner that is inconsistent with
the form and manner in which such Licensed Marks were used by Licensor or its
Affiliates in selling and presenting Products prior to the date hereof.
Following the date hereof, Licensor will not itself knowingly use, or knowingly
grant or license to any other party the right to use, the Licensed Marks on or
in connection with Products if such use, grant or license would cause Licensor
to violate the terms of Section 6.23 (the "Non-Compete Obligations") of the
Agreement and Plan of Merger among Licensor, Licensee and Transpro, Inc. dated
January 31, 2005 (the "Merger Agreement"); provided, however, that nothing in
this Agreement will be construed as limiting Licensor's ability to use or to
license the use of the Licensed Marks in a manner that would not cause Licensor
to violate the Non-Compete Obligations.

II. GRANT OF PATENT LICENSE

Subject to the terms and conditions of this Agreement, Licensor grants to
Licensee the nonexclusive right and license to use the Licensed Patents to make,
have made, use, sell, offer for sale, have sold or offered for sale, import or
otherwise commercialize the Products for so long as any of the Products are
covered by a valid and enforceable claim of such Licensed Patents (with respect
to each Licensed Patent, the "Patent Term"). As used herein, "Licensed Patents"
means the Licensed Patents listed on Schedule B and any reissues, divisions,
continuations and continuations-in-part thereof, and Schedule B will be amended
automatically to include the foregoing. Following the date hereof, Licensor will
not itself knowingly use, or knowingly grant or license to any other party the


--------------------------------------------------------------------------------


right to use, the Licensed Patents on or in connection with Products if such
use, grant or license would cause Licensor to violate the Non-Compete
Obligations; provided, however, that nothing in this Agreement will be construed
as limiting Licensor's ability to use or to license the use of (including to
competitors of Licensee) the Licensed Patents in a manner that would not cause
Licensor to violate the Non-Compete Obligations.

III. GRANT OF ADDITIONAL RIGHTS

3.1    Labeling and Packaging.    Licensor grants to Licensee the right and
license to use labeling, packaging and promotional materials bearing Licensor's
identifying information for the sale and promotion of the Products for a period
not to exceed two years following the Marks Term (the "Additional Rights
Period") without the prior written consent of Licensor, or for such shorter
period if limited by the requirements of any law or regulation or if new product
labeling and/or packaging or promotional materials are used by Licensee during
the Additional Rights Period; provided, however, that Licensee may not, after
the 270th day after the date of this Agreement, package or prepare for
distribution or shipping any Products using packaging materials bearing
Licensor's address or phone number or distribute any promotional materials
bearing Licensor's address or phone number. Notwithstanding the proviso in the
preceding sentence, Licensee will be permitted to use (a) any labeling,
packaging or promotional materials bearing Licensor's address or phone number
during the Additional Rights Period so long as Licensee covers or overlabels
such address or phone number so that it is no longer visible and (b) any
packaging materials in which Products are already packaged on or prior to such
270th day.

3.2    Fin Rolls.    Certain of the star fin roll machines and fin rolls
relating thereto and the round fin roll machines and fin rolls relating thereto
included in the Aftermarket Assets (collectively, the "Fin Roll Equipment and
Supplies") were developed by Licensor using proprietary, non-patented tooling,
drawings and designs, which tooling, drawings, designs and all related
intellectual property, including without limitation the control logic for
certain aspects of the Fin Roll Equipment and Supplies, Licensor considers to
be, and has protected as, trade secret information of Licensor (the "Fin Roll
Trade Secrets"). Licensee acknowledges and agrees that (a) it has no right to
any of the Fin Roll Trade Secrets, pursuant to this Agreement or otherwise,
except that nothing herein will prohibit Licensee from using any of the
Aftermarket Assets, and (b) Licensor has no obligation to at any time make such
Fin Roll Trade Secrets available to Licensee. To the extent any maintenance or
support is required with respect to, or any new fin rolls containing the Fin
Roll Trade Secrets are required by Licensor in order to use, any of the Fin Roll
Equipment and Supplies, Licensee may obtain maintenance and support services and
supplies from Licensor in accordance with the terms of the Aftermarket
Transition Services Agreement and the Aftermarket Supply Agreement, which is
attached as Exhibit 1.1G to the Merger Agreement.

IV. ROYALTY, SUBLICENSES, OWNERSHIP AND QUALITY STANDARDS

4.1    Royalty-Free.    The rights and licenses granted by this Agreement will
be royalty-free and fully paid-up.

4.2    No Sublicensing.    Licensee will have no right to sublicense any of the
rights granted to Licensee by Licensor by this Agreement without Licensor's
prior written consent, except that Licensee will have the right to extend
sublicenses under the rights licensed by this Agreement without Licensor's prior
consent to one or more wholly owned Subsidiaries of Licensee for use by such
Subsidiaries in conducting the Aftermarket Business but only for so long as such
Subsidiaries remain wholly owned by Licensee.

4.3    Ownership of Licensed Marks and Licensed Patents.    Licensee
acknowledges Licensor's right to the Licensed Marks, Licensed Patents,
Licensor's other identifying information and the goodwill associated therewith.
Licensor represents and warrants that (a) except as disclosed in Schedule C
hereto, it is the sole owner of all rights in and to the Licensed Marks and the
Licensed Patents and (b) it has full right, power and authority to grant the
licenses hereby granted to Licensee. Licensee acquires no right, title or
interest in the Licensed Marks, the Licensed Patents, Licensor's

2


--------------------------------------------------------------------------------


other identifying information or the goodwill associated therewith due to its
use of such property under the terms hereof, other than the right to use such
property in accordance with the terms and conditions of this Agreement. All use
of the Licensed Marks by Licensee will inure to Licensor's benefit. Licensee may
use its own trademarks or service marks in combination with the Licensed Marks
for the Marks Term; provided, however, that Licensor will acquire no right,
title or interest in such Licensee trademarks or service marks as a result
thereof.

4.4    Registration.    Licensor will either maintain the federal registration
of each Licensed Mark that is registered with the United States Patent and
Trademark Office throughout the Marks Term or offer to transfer such Licensed
Mark to Licensee for no charge. Licensor will either maintain all patent rights
in respect of each Licensed Patent during the applicable Patent Term or offer to
transfer such Licensed Patent to Licensee for no charge.

4.5    Quality Standards.    (a) Licensee will ensure that the quality of all
Products other than Radiator Products (as defined below) manufactured by
Licensee or sold or promoted by Licensee using or bearing the Licensed Marks
will be equal to or better than the highest quality standard of the following:
(a) the quality of such Products when manufactured by Licensor or its Affiliates
or by Licensee or its Affiliates prior to the date of this Agreement; and (b)
the minimum standard for such Products specified by any applicable laws or
regulations or any business or trade organization relating to such Products.
Licensee will cooperate with Licensor in facilitating Licensor's control of the
quality standards set forth in this Section 4.5(a) with respect to such Products
manufactured, sold or promoted by Licensee bearing the Licensed Marks and/or
using the Licensed Marks, including permitting reasonable inspection and testing
of such Products by Licensor.

(b) Licensee will ensure that the quality of Products that are radiators
manufactured by Licensee or sold or promoted by Licensee using or bearing the
Licensed Marks (the " Radiator Products") will be equal to or better than the
quality standards set forth on Schedule D. Licensee will cooperate with Licensor
in facilitating Licensor's control of the quality standards set forth in this
Section 4.5(b) with respect to the Radiator Products manufactured, sold or
promoted by Licensee bearing the Licensed Marks and/or using the Licensed Marks,
including permitting reasonable inspection and testing of the Radiator Products
by Licensor.

(c) Notwithstanding the above, Modine acknowledges that the following Licensee
products do not currently meet the standards set forth on Schedule D: (i)
radiators in which a GM 4-plate standard oil cooler was replaced by a Transpro
revision A 1.25 concentric oil cooler; and (ii) foreign car model radiators with
concentric oil coolers at revision A1 design level supplied to Licensee by
Enterex ("Noncompliant Product"). Licensee shall cease all sales of Noncompliant
Product within six months from the date hereof.

(d) Licensee will comply with all applicable laws and regulations and obtain all
appropriate government approvals pertaining to the manufacture, sale and
distribution of all Products manufactured, sold or promoted using the Licensed
Marks and/or Licensed Patents.

V. INFRINGEMENT PROCEEDINGS

Licensee and Licensor will notify each other of any unauthorized use of the
Licensed Marks and/or Licensed Patents by others promptly after such use comes
to its attention. At its expense, Licensor may, but will not be required to,
take reasonable and appropriate action to prevent infringement of or unfair
competition with respect to the Licensed Marks and/or Licensed Patents. If
Licensor does not decide to take any action within 60 days after being notified
of the infringement, Licensee may notify Licensor in writing of its intention to
prosecute the action at its own expense. Licensor will have 30 days in which to
respond to Licensee regarding its planned action in response to Licensee's
notification, which action is in Licensor's reasonable discretion. If the
response does not entail Licensor responding to the infringement, or if Licensor
fails to respond to Licensee within the 30-day period, Licensee will be entitled
to undertake the action at Licensee's expense. Licensee and Licensor will keep
each other apprised of all material developments in the case and will make no
settlement of the action that could impair the goodwill or reputation of the
Licensed Marks or the Licensed Patents. Regardless of which party prosecutes an
infringement claim, the damages recovered

3


--------------------------------------------------------------------------------


by the parties will first be used to reimburse the expenses on a pro rata basis
that each party incurred in pursuing the prosecution. If there are recovered
damages in excess of expenses, then the recovered damages will be allocated
between the parties in accordance with the damage suffered by each.

VI. TERMINATION

6.1    Termination for Breach.    (a) In the event of a final judicial
determination not subject to appeal or a written agreement or acknowledgement of
the parties that (i) Licensee materially breached Section 4.5(a) or Section
4.5(c) of this Agreement on a substantial, continuous basis over a 60-day period
beginning with notice of an alleged breach of the same nature by Licensor and
(ii) such breach adversely affected the value of the Licensed Marks as used by
Licensor in its businesses, Licensor may, upon 180 days' written notice to
Licensee given after such determination, agreement or acknowledgement, terminate
this Agreement; provided, however, that (i) no alleged breach of Section 4.5(a)
or Section 4.5(c) will constitute a material breach for purposes of this Section
6.1 if it results from operation of Licensee's business in substantially the
same manner as it was operated by Licensor prior to the date hereof and (ii)
Licensor will not have any termination right in respect of any breach by
Licensee caused primarily by a material breach of any Ancillary Commercial
Agreement (as defined in the Merger Agreement) by Licensor.

(b) In the event that Licensor determines in good faith that Licensee has
materially breached Section 4.2, Section 4.5(b) or, with respect to Radiator
Products, Section 4.5(c) of this Agreement and that such breach has had or could
reasonably be expected to have an adverse effect on the value of the Licensed
Marks as used by Licensor in its businesses, Licensor may (i) terminate the
Marks Term upon 90 days' prior written notice to Licensee, which notice must
specify the breach, unless Licensee cures the breach within such 90-day period,
and (ii) terminate the remainder of this Agreement only if the conditions
outlined in Section 6.1(a) above are satisfied.

6.2    Obligations upon Termination.    (a) At the conclusion or earlier
termination of the Marks Term, Licensee will discontinue all use of the Licensed
Marks and any trademarks, service marks or designations confusingly similar to
the Licensed Marks; provided, however, that Licensee may sell out any then
existing inventory of Products bearing the Licensed Marks and use up any then
existing inventory of related promotional materials bearing the Licensed Marks
so long as the Products and such materials comply in all material respects with
Section 4.5.

(b) Upon termination of this Agreement for breach as specified above, Licensee
will discontinue all use of the Licensed Patents; provided, however, that
Licensee may sell out any then existing inventory of Products manufactured using
the Licensed Patents so long as the Products comply in all material respects
with Section 4.5.

VII. INDEMNIFICATION AND LIMITATION ON DAMAGES

7.1    Indemnification.    Licensee will assume full responsibility for all
Products manufactured or sold by it bearing or sold using the Licensed Marks
and/or Licensed Patents and will indemnify and hold Licensor, its Affiliates and
each of their respective officers, directors, employees and agents and each of
the successors and assignees of any of the foregoing harmless from and against
any and all losses, damages, costs, expenses, liabilities, obligations and
claims of any kind (including claims for product liability or strict liability
caused by defective products, reasonable attorneys' fees and other costs and
expenses) with respect to such Products, even if such claims arise after the
Marks Term, any Patent Term or the earlier termination of this Agreement. These
obligations will survive termination of this Agreement.

7.2    Limitation on Damages.    Neither party will be entitled to recover any
consequential, indirect or punitive damages (including lost profits or lost
revenues) from the other party arising out of the matters covered by this
Agreement, regardless of the form of the claim or action, including claims or
actions for indemnification, tort, or breach of contract, warranty,
representation or covenant. For purposes of clarity, the parties acknowledge
that consequential, indirect or punitive damages recovered by a third party from
Licensor for which Licensor is entitled to be indemnified pursuant to Section
7.1 will be considered to be direct damages resulting from such third party
action and, therefore, not subject to the limitation on damages set forth in
this Section 7.2.

4


--------------------------------------------------------------------------------


VIII. MISCELLANEOUS

8.1    Relationship of Parties.    Licensor and Licensee will for all purposes
be deemed to be independent contractors hereunder, and neither will be
considered (nor will any of their employees, contractors or agents be
considered) an agent, employee, commercial representative, partner, franchisee
or joint venturer of the other or will have any duties or obligations beyond
those expressly provided in this Agreement. Neither party will have any
authority, absent express written permission from the other party, to enter into
any agreement, assume or create any obligations or liabilities, or make
representations on behalf of the other party.

8.2    Interpretation.    (a) When a reference is made in this Agreement to
Sections or Schedules, such reference will be to a Section or Schedule to this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement. Whenever the words "include," "includes" or
"including" are used in this Agreement, they will be deemed to be followed by
the words "without limitation." Unless the context otherwise requires, (i) "or"
is disjunctive but not necessarily exclusive, (ii) words in the singular include
the plural and vice versa, and (iii) the use in this Agreement of a pronoun in
reference to a party hereto includes the masculine, feminine or neuter, as the
context may require. All Schedules hereto will be deemed part of this Agreement
and included in any reference to this Agreement. This Agreement will not be
interpreted or construed to require any party to take any action, or fail to
take any action, if to do so would violate any applicable law.

(b) The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties, and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

(c) This Agreement may be executed in counterparts, all of which will be
considered one and the same agreement and will become effective when
counterparts have been signed by each of the parties and delivered to the other
party, it being understood that each party need not sign the same counterpart.

(d) This Agreement and the Contribution Agreement constitute the entire
agreement and supersede all prior agreements and understandings, both written
and oral, among the parties with respect to the subject matter of this
Agreement.

(e) This Agreement will be governed and construed in accordance with the
internal laws of the State of Delaware applicable to contracts made and wholly
performed within such state, without regard to any applicable conflict of laws
principles.

8.3    Amendment.    No amendment, supplement or modification of this Agreement
will be binding unless executed in writing by Licensor and Licensee.

8.4    Waiver of Compliance.    Except as otherwise provided in this Agreement,
the failure by any party to comply with any obligation, covenant, agreement or
condition under this Agreement may be waived by the party entitled to the
benefit thereof only by a written instrument signed by the party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition will not operate as a waiver of, or
estoppel with respect to, any subsequent or other failure. The failure of any
party to enforce at any time any of the provisions of this Agreement will in no
way be construed to be a waiver of any such provision, nor in any way to affect
the validity of this Agreement or any part hereof or the right of any party
hereafter to enforce each and every such provision. No waiver of any breach of
such provisions will be held to be a waiver of any other or subsequent breach.

8.5    Notices.    All notices required or permitted pursuant to this Agreement
must be given as set forth in the Contribution Agreement.

8.6    Third Party Beneficiaries.    Except as otherwise provided in this
Agreement, nothing in this Agreement, expressed or implied, is intended to
confer on any person or entity other than the parties hereto or their respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

5


--------------------------------------------------------------------------------


8.7    Successors and Assigns.    This Agreement will be binding upon and will
inure to the benefit of the signatories hereto and their respective successors
and permitted assigns. Except as set forth in Section 4.2, neither Licensee nor
Licensor may assign this Agreement, or any of their rights or obligations
hereunder, without the prior written consent of the other party hereto, and any
attempt to make any such assignment without such consent will be null and void.
Notwithstanding the foregoing, Licensor may assign this Agreement, or any of its
rights or obligations hereunder, in connection with a sale of its business. Any
assignment of this Agreement will not relieve the party making the assignment
from any liability under this Agreement.

8.8    Severability.    The illegality or partial illegality of any or all of
this Agreement, or any provision hereof, will not affect the validity of the
remainder of this Agreement, or any provision hereof, and the illegality or
partial illegality of this Agreement will not affect the validity of this
Agreement in any jurisdiction in which such determination of illegality or
partial illegality has not been made, except in either case to the extent such
illegality or partial illegality causes this Agreement to no longer contain all
of the material provisions reasonably expected by the parties to be contained
herein.

8.9    Submission to Jurisdiction; Waivers.    Each party irrevocably agrees
that any legal action or proceeding with respect to this Agreement, the
transactions contemplated hereby, any provision hereof, the breach, performance,
validity or invalidity hereof or for recognition and enforcement of any judgment
in respect hereof brought by another party hereto or its successors or permitted
assigns may be brought and determined in any federal or state court located in
the State of Delaware, and each party hereby irrevocably submits with regard to
any such action or proceeding for itself and in respect to its property,
generally and unconditionally, to the exclusive jurisdiction of the aforesaid
courts. Each party hereby irrevocably waives, and agrees not to assert, by way
of motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement, the transactions contemplated hereby, any
provision hereof or the breach, performance, enforcement, validity or invalidity
hereof, (a) any claim that it is not personally subject to the jurisdiction of
the above-named courts for any reason other than the failure to lawfully serve
process, (b) that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise), and (c) to the
fullest extent permitted by applicable laws, that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper, and (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

8.10    Specific Performance.    The parties hereby acknowledge and agree that
the failure of any party to perform its agreements and covenants hereunder will
cause irreparable injury to the other party for which damages, even if
available, will not be an adequate remedy. Accordingly, each party hereby
consents to the issuance of injunctive relief by any court of competent
jurisdiction to compel performance of such party's obligations and to the
granting by any court of the remedy of specific performance of its obligations
hereunder, this being in addition to any other remedy to which it is entitled at
law or in equity.

8.11    Section 365(n) of the Bankruptcy Code.    All rights and licenses
granted under or pursuant to this Agreement are, and will otherwise be deemed to
be, for purposes of Section 365(n) of the United States Bankruptcy Code (the
"Bankruptcy Code"), licenses of rights to "intellectual property" as defined
under Section 101(35A) of the Bankruptcy Code. The parties will retain and may
fully exercise all of their respective rights and elections under the Bankruptcy
Code.

8.12    Confidentiality.    The parties acknowledge that they are subject to,
and any confidential information of any nature whatsoever of a party to this
Agreement that is provided or disclosed to the other party in connection with
this Agreement will be subject to, the confidentiality provisions contained in
Section 6.6 of the Merger Agreement. Such confidentiality obligations will
automatically terminate in their entirety on the Confidentiality Expiration Date
(as defined in the Merger Agreement).

[SIGNATURES ON FOLLOWING PAGE]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the signatories hereto has caused this Agreement to
be signed by its duly authorized officer as of this date first above written.

[spacer.gif] MODINE MANUFACTURING COMPANY

[spacer.gif] By: /s/ Bradley C. Richardson                            

[spacer.gif] Name: Bradley C. Richardson
Title: Vice President, Finance and CFO

[spacer.gif] MODINE AFTERMARKET HOLDINGS, INC.

[spacer.gif] By: /s/ Bradley C. Richardson                            

[spacer.gif] Name: Bradley C. Richardson
Title: Vice President and Treasurer

7


--------------------------------------------------------------------------------
